IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 99-31259
                             Summary Calendar



                        UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                   versus

                            JAMES R. ORGERON,

                                               Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                       USDC No. 99-CR-96-ALL-C
                         - - - - - - - - - -
                            April 19, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     James R. Orgeron appeals from the jury conviction under 18

U.S.C. § 228 for willful failure to pay child support.              Orgeron

argues    that   the   evidence   is   insufficient   to   prove   beyond   a

reasonable doubt that he willfully failed to pay child support

because his failure to make partial payments did not adequately

establish willfulness.

     Orgeron’s timely motion pursuant to Fed. R. Crim. P. 29(c) is

sufficient to preserve his insufficiency argument for appellate

review.    United States v. Allison, 616 F.2d 779, 784 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 99-31259
                                       -2-

1980).    This court reviews the district court’s denial of a motion

for judgment of acquittal de novo.            United States v. Ferguson, 211

F.3d 878, 882 (5th Cir.), cert. denied, 121 S. Ct. 258 (2000).                 In

evaluating    the   sufficiency     of   the    evidence,   the    court   “must

determine whether, viewing the evidence in the light most favorable

to the verdict and drawing all reasonable inferences from the

evidence in support of the verdict, a rational trier of fact could

have found that the evidence established the essential elements of

the offense beyond a reasonable doubt.”              Id.

      We have reviewed the record and hold that a reasonable trier

of   fact   could   find   that    the    evidence     establishes    beyond    a

reasonable doubt that Orgeron knew of the legal duty to pay child

support, that he could have paid some amount toward his past due

support     obligation,    and   that    he   willfully    chose   not   to   pay

anything.     United States v. Mathes, 151 F.3d 251, 253-54 (5th Cir.

1998).      Accordingly,    the    judgment     of   the   district   court    is

AFFIRMED.